Order entered March 29, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                      No. 05-12-00913-CR

                                ANTHONY BEANS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-72079-Y

                                           ORDER
          The Court GRANTS appellant’s February 27, 2013 motion to supplement the record.

          A reporter’s record containing eight volumes has been filed. However, Volume 7 is

mislabeled as Volume 6, and Volume 8 contains the exhibits. A volume that contains the jury’s

verdict and punishment proceedings has not been filed. We ORDER court reporter Sharon

Hazlewood to file a supplemental reporter’s record that contains the jury verdict and the

punishment proceedings within FIFTEEN DAYS from the date of this order. We ORDER Ms.

Hazlewood to file the original in this Court and a copy with the Dallas County District Clerk’s

office.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS from the date of this

order.




                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE